                                                                                   20-01344-DSC13
                                                                                                1
                      UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION

  In the Matter of:
   Yvonne DeCarlo Johnson                  }    Case No: 20-01344-DSC13
   SSN: XXX-XX-5233                        }
      DEBTOR(S).                           }
                                           }
                                           }

                         ORDER RESCHEDULING HEARING
This matter came before the Court on Tuesday, June 23, 2020 11:00 AM, for a hearing on the
following:
     1) Confirmation Hearing
     2) RE: Doc #21; Trustee's Objection to Confirmation and Motion to Dismiss Case
Proper notice of the hearing was given and appearances were made by the following:
     Bradford W. Caraway (Trustee)
     Yvonne DeCarlo Johnson (Debtor)


It is therefore ORDERED, ADJUDGED and DECREED that:

   Based on the filings and for the reasons set forth on the record during the hearing, these
   matters are continued to July 28, 2020 at 11:15 a.m. in Courtroom number 1 of the Robert S.
   Vance Federal Building, 1800 Fifth Avenue North, Birmingham, Alabama.

Dated: 06/25/2020                                   /s/ D. SIMS CRAWFORD
                                                    D. SIMS CRAWFORD
                                                    United States Bankruptcy Judge




       Case 20-01344-DSC13      Doc 27    Filed 06/25/20 Entered 06/25/20 14:34:15     Desc Main
                                         Document     Page 1 of 1
